UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 30, 2011 (August 24, 2011) HOLLYFRONTIER CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-03876 75-1056913 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2828 N. Harwood, Suite 1300 Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 871-3555 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) ITEM 1.01Entry into a Material Definitive Agreement. On August 24, 2011, HollyFrontier Corporation (the “Company”) and certain subsidiaries of the Company, as borrowers, Union Bank, N.A., as administrative agent, and each of the financial institutions party thereto as lenders, entered into that certain First Amendment to Credit Agreement (the “Amendment”), which amended certain terms of the Credit Agreement, dated as of July 1, 2011 (the “Credit Agreement”). The Amendment, among other things, amends the permitted dispositions to allow for greater flexibility in certain dispositions permitted under the Credit Agreement. The description of the Amendment herein is qualified by reference to the copy of the Amendment filed as Exhibit 10.1 to this report, which is incorporated by reference into this report in its entirety. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits First Amendment to Credit Agreement dated as of August 24, 2011 by and among HollyFrontier Corporation and certain subsidiaries of HollyFrontier Corporation, as borrowers, Union Bank, N.A., as administrative agent, and each of the financial institutions party thereto as lenders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOLLYFRONTIER CORPORATION By: /s/ Douglas S. Aron Name: Douglas S. Aron Title: Executive Vice President and Chief Financial Officer Date: August 30, 2011 EXHIBIT INDEX First Amendment to Credit Agreement dated as of August 24, 2011 by and among HollyFrontier Corporation and certain subsidiaries of HollyFrontier Corporation, as borrowers, Union Bank, N.A., as administrative agent, and each of the financial institutions party thereto as lenders.
